UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
LUCIA VEGA,                               )
                                          )
              Plaintiff,                  )
                                          )
      v.                                  )                  Civil Action No. 11-2122 (PLF)
                                          )
VINCENT C. GRAY,                          )
Mayor of the District of Columbia et al., )
                                          )
              Defendants.                 )
_________________________________________ )


                               MEMORANDUM OPINION AND ORDER

                On September 25, 2013, the plaintiff, Lucia Vega, filed a motion to stay discovery

[Dkt. No. 18] because of her health and her need for continuing medical attention. The District

of Columbia opposed this motion. See Dkt. No. 19. At a status conference held on October 4,

2013, the District enumerated its concerns regarding the plaintiff’s apparent lack of attentiveness

to the conduct of discovery in this case, as demonstrated by allegedly inadequate responses to the

District’s document requests, as well as the plaintiff’s failure to submit any of its own discovery

requests to the District. Plaintiff’s counsel, while acknowledging a need to more vigorously

engage in discovery, focused the Court’s attention on the plaintiff’s current medical condition,

which, counsel argued, rendered her unable to participate actively in the prosecution of her case,

at least for the time being.

                At the time of the status conference, however, plaintiff’s counsel had been unable

to obtain sufficient information from the plaintiff, who now resides in Hawaii, regarding her

medical status and the prospects for future participation in this case. On November 21, 2013, the
parties filed a joint status report in which they reiterated their positions regarding discovery. See

Dkt. No. 21. In this report, plaintiff’s counsel maintained his belief that “it would be devastating

for the Plaintiff to engage in continuation of discovery at this time,” and that Ms. Vega “feels

strongly that she must use all her energy to fight the cancer.” Id. at 2-3. Plaintiff’s counsel also

reported that he had finally received information from Ms. Vega’s doctors regarding her medical

status.

               These documents have now been provided to the Court. Among them is a letter

from Ms. Vega’s treating physician, in which he states that “[d]ue to [Ms.Vega’s] ongoing

medical treatment, she is unable to travel and participate in legal matters, such as depositions. At

earliest, she will be able to travel and participate in legal proceedings in March 2014 . . . pending

medical evaluation following her medical treatment and recovery.” In view of these

representations, the Court is unwilling to subject Ms. Vega to further exertion while she is

undergoing intensive cancer treatment. Accordingly, it is hereby

               ORDERED that the plaintiff’s motion to stay discovery proceedings [Dkt. No. 18]

is GRANTED; it is

               FURTHER ORDERED that discovery in this case shall be stayed until further

order of the Court; and it is




                                                  2
               FURTHER ORDERED that the parties shall jointly file a status report on or

before March 14, 2014, informing the Court of the prospects for the resumption of discovery in

this case. In particular, plaintiff’s counsel should provide the Court with an update from Ms.

Vega’s physicians as to the state of her health and her ability to sit for a deposition.

               SO ORDERED.



                                                       /s/___________________________
                                                       PAUL L. FRIEDMAN
                                                       United States District Judge
DATE: December 24, 2013




                                                  3